               Case 1:09-cr-00202-DAD Document 165 Filed 07/01/20 Page 1 of 1
                          IN THE UNITED STATES DISTRICT COURT FOR THE
                                   EASTERN DISTRICT OF CALIFORNIA

 United States of America,                                )
                                                          )          REENTRY COURT PROGRAM
          v.                                              )
                                                          )         ORDER TO REDUCE TERM OF
 Armando Alonso Lasaro,                                   )            SUPERVISED RELEASE
                                                          )        FOR SUCCESSFUL COMPLETION
                                            Defendant.    )             OF REENTRY COURT
                                                          )              (18 U.S.C. 3583(3)(1)
                                                          )
                                                          )      Docket Number: 0972 1:09CR00202-003

        On March 22, 2018, the defendant was accepted as a participant in the Reentry Court Program. As of July
31, 2019, the defendant successfully completed the Reentry Court Program.

         It is recommended by the Reentry Court Team that due to defendant’s successful completion of the Reentry
Court Program, the defendant’s term of Supervised Release is to be reduced by one year, with a new termination
date of July 24, 2020.


         In accordance with 18 U.S.C. § 3583(3)(1), the Reentry Court Judge orders that a reduction is
approved. The term of Supervised Release imposed on August 9, 2010, is hereby reduced by one year for
defendant’s successful completion of the Eastern District of California’s Reentry Court Program.


         These findings and recommendation are submitted to the District Judge assigned to this action, pursuant to
28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 302 and shall be considered forthwith without the need for
time to respond.

      July 1, 2020
  Date                                                        The Honorable Sheila A. Oberto
                                                              U.S. Magistrate Judge


         IT IS ORDERED that these findings and recommendations are hereby adopted and approved. The
defendant’s term of Supervised Release is reduced by one year, with a new termination date of July 24, 2020.
                July 1, 2020
  Date                                                        The Honorable Anthony W. Ishii
                                                              U.S. District Judge

cc:      Defendant
         Assistant United States Attorney: Kimberly A. Sanchez
         Defense Counsel: Dale A. Blickenstaff
         FLU Unit – United States Attorney’s Office
         Fiscal Clerk - Clerk's Office




                                                                                                                   Rev. 01/2020
                                                                              CAE___REENTRY COURT_ORDER TO REDUCE SUPERVISION
